TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 3, 2018



                                    NO. 03-17-00347-CR


                                Jason Floyd Tarr, Appellant

                                              v.

                                The State of Texas, Appellee


             APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
        DISMISSED ON APPELLANT’S MOTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of conviction rendered by the trial court. Jason Floyd Tarr

has filed a motion to dismiss the appeal. Therefore, the Court grants the motion and dismisses

the appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.